UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 06-4760



UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee,

          versus


LIVINSON BRUMAIRE,

                                                 Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Florence.   C. Weston Houck, Senior District
Judge. (4:03-cr-00474-CWH)


Submitted:   October 5, 2007                 Decided:   October 25, 2007


Before WILKINSON, NIEMEYER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Janis Richardson Hall, Greenville, South Carolina, for Appellant.
Reginald I. Lloyd, United States Attorney, Columbia, South
Carolina, Alfred William Walker Bethea, Jr., Assistant United
States Attorney, Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Livinson Brumaire was convicted after a trial of one

count of conspiracy to possess with intent to distribute fifty

grams of crack cocaine and five kilograms of cocaine, in violation

of 21 U.S.C.A. §§ 841(b)(1)(A), 846 (West 1999 & Supp. 2007).    On

appeal, we affirmed the conviction but remanded the sentence for

resentencing pursuant to the rules announced in United States v.

Booker, 543 U.S. 220 (2005), and United States v. Hughes, 401 F.3d

540 (4th Cir. 2005).    The district court was instructed to consult

the guidelines and determine the appropriate guidelines range of

imprisonment.   The court was then to consider the 18 U.S.C.A.

§ 3553(a) (West 2000 & Supp. 2007) sentencing factors.       If the

court imposed a sentence outside the guidelines, the court should

explain its reasons.     The court was also instructed to impose a

reasonable sentence within the statutorily prescribed range of

imprisonment.   The court imposed the same 292-month sentence.   On

appeal, Brumaire’s attorney filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967), stating there are no meritorious

issues for appeal, but raising for the court’s consideration

whether the district court plainly erred in sentencing Brumaire to

292 months’ imprisonment.     Brumaire filed a pro se supplemental

brief raising three issues concerning his sentence. The Government

did not file a brief.    We affirm the sentence.




                                - 2 -
           Our review of the record shows that the district court

properly   determined    the   guidelines    range   of   imprisonment,

considered the § 3553(a) factors and imposed a sentence within the

guidelines.   “[A] sentence within the proper advisory Guidelines

range is presumptively reasonable.”      United States v. Johnson, 445

F.3d 339, 341 (4th Cir. 2006); see Rita v. United States, 127 S.

Ct. 2456, 2462-69 (2007) (upholding application of rebuttable

presumption   of   reasonableness   to   within-guidelines   sentence).

Thus, we find no error at sentencing.

           We find no merit to Brumaire’s arguments regarding the

sentencing disparity between crack cocaine and cocaine, the court’s

ability to find sentencing factors by a preponderance of the

evidence standard and Brumaire’s eligibility for an amendment to

the Sentencing Guidelines that is not effective as of yet.

           In accordance with Anders, we have reviewed the record in

this case and have found no meritorious issues for appeal.           We

therefore affirm Brumaire’s sentence.        This court requires that

counsel inform Brumaire, in writing, of the right to petition the

Supreme Court of the United States for further review.           If he

requests that a petition be filed, but counsel believes that such

a petition would be frivolous, then counsel may move in this court

for leave to withdraw from representation.      Counsel’s motion must

state that a copy thereof was served on Brumaire.




                                 - 3 -
          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                         AFFIRMED




                              - 4 -